SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-22433 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: BRIGHAM, INC. 401(k) PLAN B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: BRIGHAM EXPLORATION COMPANY 6300 Bridgepoint Parkway Building Two, Suite 500 Austin, Texas 78730 BRIGHAM, INC. 401(k) PLAN 2006 FORM 11-K Page REQUIRED INFORMATION ITEM 4. Unaudited Financial Statements And Schedule Prepared in Accordance With ERISA Statements of Net Assets Available for Plan Benefits as of December 31, 2006 and 2005 1 Statement of Changes in Net Assets Available for Plan Benefits for the Year Ended December 31, 2006 2 Notes to the Financial Statements 3 Supplemental schedule: Schedule H, Line 4(i) - Assets Held for Investment Purposes At December 31, 2006 6 SIGNATURE 7 Table of Contents BRIGHAM, INC. 401(K) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS (Unaudited) December 31, 2006 2005 Assets Cash and equivalents Schwab Institutional Money Market* $ 297,645 $ 262,960 Stock Liquidity Fund 1 - 297,646 262,960 Investments at fair value: Janus Worldwide Fund 170,557 130,549 Janus Twenty Fund* 482,945 386,676 Dreyfus Appreciation* 396,229 296,581 Dreyfus S&P 500 Index Fund* 263,016 189,459 Pimco Total Return* 769,153 741,619 First Eagle SOGEN Overseas* 535,058 373,824 Hennessy Cornerstone Growth* 450,357 336,662 Jensen Portfolio 128,207 92,337 Old Mutual Brown Hanley Value 140,521 98,500 Royce Special Equity 148,448 107,330 Calamos Growth Fund Class A 189,894 157,768 Oakmark Select 149,587 119,072 Loans to participants 58,356 3,228 Common stock of Brigham Exploration Company* 373,192 400,761 4,255,520 3,434,366 Receivables: Participant contributions 15,620 - Employer matching 230,156 180,844 Total Receivables 245,776 180,844 Total Assets 4,798,942 3,878,170 Liabilities Fees payable - - Total liabilities - - Net assets available for plan benefits $ 4,798,942 $ 3,878,170 *Investments greater than 5% of net assets available for plan benefits. See accompanying notes to the financial statements 1 Table of Contents BRIGHAM, INC. 401(K) PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR PLAN BENEFITS (Unaudited) Year Ended December 31, 2006 Additions to net assets attributed to: Net appreciation (depreciation) in fair value $ 233,509 Interest 1,885 Total investment income 235,394 Contributions: Participants 589,042 Employer Matching 368,343 Total contributions 957,385 Total additions 1,192,779 Deductions from net assets attributed to: Benefits distributed to participants 260,096 Administrative and trustee fees 11,911 Other - Total deductions 272,007 Increase/(decrease) in net assets available for plan benefits 920,772 Net assets available for plan benefits at beginning of year 3,878,170 Net assets available for plan benefits at end of year $ 4,798,942 See accompanying notes to the financial statements. 2 Table of Contents BRIGHAM, INC. 401(k) PLAN NOTES TO THE FINANCIAL STATEMENTS 1. Description of the Plan The following description of the Brigham, Inc. 401(k) Plan (the "Plan") provides only general information.Participants should refer to the Plan documents for a more complete description of the Plan provisions, a copy of which is available from Brigham, Inc. (the "Company"). General The Plan is a defined contribution plan created for the benefit of the employees of the Company. Effective August 1, 2001 the Plan covers all employees except leased employees, employees of a unit covered by a collective bargaining agreement, non-resident aliens, independent contractors, and employees of affiliated employers. Eligible employees may join the Plan on their date of hire. Prior to August 1, 2001 the Plan covered all employees who were 21 years of age and had completed six months of service. The Company administers the Plan. The Company has appointed Invesmart, Inc. (formerly Plan Data, Inc.) as a third party administrator.The Plan's assets are held by a trust fund administered by The Charles Schwab Trust Company. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 ("ERISA"), as amended. Contributions A participant may contribute a portion of his/her pre-tax compensation in amounts up to the maximum deferral permitted under the Internal Revenue Code.For 2006, this limit was $15,000.At its discretion, and to be determined annually, the Company may make matching contributions to the Plan. The Company may also make an additional annual, discretionary profit sharing contribution.For 2006, the Company made matching and additional annual discretionary contributions of $368,343. Interfund Transfers Participants may change their percentage contributions once per calendar quarter on Plan enrollment dates.Participants may change fund allocations as frequently as desired and at any time. Vesting Plan participants are fully vested at all times in their participant contributed assets.The Plan provides for vesting of assets contributed by the Company of 20% after two years of service and 20% additional vesting for each additional year of service thereafter until the sixth year, at which time the employer contributed assets are fully vested.Participants are automatically fully vested in their accounts upon retirement, disability or death, as defined in the Plan. 3 Table of Contents BRIGHAM, INC. 401(k) PLAN NOTES TO THE FINANCIAL STATEMENTS Benefit Payments Plan participants may receive a lump sum payment of all vested benefits upon retirement, disability, death or termination of employment.A participant may also make hardship withdrawals, subject to certain rules and restrictions, from the vested portion of his or her account. Participant Loans The Plan includes a provision that permits participants to borrow a minimum of $1,000 and up to the lesser of 50% of the value of the vested portion of their Plan assets or $50,000.The loans are payable through payroll deductions in principal installments plus interest at prime plus 2%.General purpose loans are due over terms up to 5 years.Primary residence loans are due over terms up to 30 years. Administrative Expenses The Company pays costs and expenses incurred in administering the Plan, excluding certain fees and expenses of the trustee and investment manager. 2. Accounting Policies Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting, in accordance with generally accepted accounting principles (“GAAP”).The trustee holds and manages the funds and distributes cash to Plan participants. The assets of the Plan are invested in separate funds managed by independent registered investment advisors and/or in Brigham Exploration Company stock. Cash and Cash Equivalents The Company considers all highly liquid financial instruments with an original maturity of three months or less to be cash equivalents. Valuation of Investments Short-term investments and loans to participants are stated at cost, which approximates fair value.Quoted market prices are used to value investments. Shares of mutual funds are valued at the net asset value of shares held by the Plan at year-end.The net appreciation or depreciation in the fair value of investments, which consists of the realized gains or losses and the unrealized appreciation or depreciation on those investments, is presented in the Plan’s “Statement of Changes in Net Assets Available for Benefits”. 4 Table of Contents BRIGHAM, INC. 401(k) PLAN NOTES TO THE FINANCIAL STATEMENTS The Use of Estimates in Preparing Financial Statements The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates that affect the reported amounts in the financial statements and accompanying notes and schedules.Actual results may differ from those estimates. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the near term could materially affect the amounts reported in the Statement of Net Assets Available for Plan Benefits. 3. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue contributions at any time and to terminate the Plan subject to the provisions of ERISA. In the event of Plan termination, participants become fully vested in their accounts. 4. ERISA Management is unaware of any variations in the operation of the Plan from the terms of the Plan documents.The Plan has complied with the fidelity bonding requirement of ERISA. 5 Table of Contents BRIGHAM, INC. 401(k) PLAN SCHEDULE H, LINE 4(i) - ASSETS HELD FOR INVESTMENT PURPOSES AT END OF YEAR (Unaudited) Investments at December 31, 2006 Identity of Issue, Borrower, Lessor or Similar Party Description of Investment Value * Brigham Exploration Company Common stock $ 373,192 Stock Liquidity Fund Cash 1 Calamos Growth Fund Calss a Stock mutual fund 189,894 Dreyfus Appreciation Stock mutual fund 396,229 Dreyfus S&P 500 Index Fund Stock mutual fund 263,016 First Eagle SOGEN Overseas Stock mutual fund 535,058 Hennessy Cornerstone Growth Stock mutual fund 450,357 Janus Worldwide Fund Stock mutual fund 170,557 Janus Twenty Fund Stock mutual fund 482,945 Jensen Portfolio Stock mutual fund 128,207 Oakmark Select Stock mutual fund 149,587 Old Mutual Brown Hanley Value Stock mutual fund 140,521 Royce Special Equity Stock mutual fund 148,448 Pimco Total Return Bond/fixed income mutual fund 769,153 * Schwab Institutional Money Market Money market mutual fund 297,645 Participant Loans Due July, 15, 2009 through October 15, 2011 at8. 5% to 10.25% 58,356 * Indicates party in-interest 6 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed by the undersigned hereunto duly authorized. BRIGHAM, INC. 401(k) PLAN Date:June 28, 2007 By: /s/Malcom O. Brown Malcom O. Brown Vice President & Controller 7
